         Case: 1:19-cv-04402 Document #: 6 Filed: 12/10/18 Page 1 of 3 PageID #:39




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TENNESSEE
                                     NORTHEASTERN DIVISION

    TIMOTHY WEAKLEY,                                  )
                                                      )
           Plaintiff (Pro Se),                        )
                                                      )
v.                                                    )       Case No. 2:18-cv-00101
                                                      )
CARGO NETWORK LEASING INC.,                           )
PUTNIK EXPRESS, and PERICA                            )       District Judge Reeves
MANOJLOCIC                                            )       Magistrate Judge Corker
                                                      )
           Defendants.                                )

    DEFENDANTS' MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
       OR, ALTERNATIVELY, FOR IMPROPER VENUE, OR, ALTERNATIVELY,
                      MOTION TO TRANSFER VENUE

           Defendants, Cargo Network Solutions, Inc. d/b/a Putnik Express ("Cargo Network") 1,

Global Cargo Leasing Inc. d/b/a Global Leasing Inc. ("Global Leasing") 2 , and Perica Manojlovic

(collectively, "Defendants"), respectfully move this Court to dismiss this action for lack of

personal jurisdiction over the Defendants pursuant to Fed. R. Civ. P. 12(b)(2), or, alternatively,

for improper venue pursuant to Fed. R. Civ. P. 12(b)(3), or, alternatively, to transfer this action

pursuant to 28 U.S.C. § 1404(a) to the U.S. District Court for the Northern District of Illinois,

Eastern Division. In support of this motion, Defendants state as follows:

           1.      This Court does not have personal jurisdiction over the Defendants, and it is not a

proper venue for this action. Cargo Network and Global Leasing are Illinois corporations whose

principal (and sole) offices are in Des Plaines, Illinois. They have no offices, facilities, property,

or employees in Tennessee. Perica Manojlovic, the President of Global Leasing, is an Illinois

resident who does not directly engage in any activities in Tennessee.                   Further, Plaintiffs


1   Incorrectly named in the Complaint as "Putnik Express".
2   Incorrectly named in the Complaint as "Cargo Network Leasing Inc."



                                                          1
     Case: 1:19-cv-04402 Document #: 6 Filed: 12/10/18 Page 2 of 3 PageID #:39




purported cause of action arises solely from events and transactions that occurred at Cargo

Network's and Global Leasing's offices in Des Plaines in May 2018. Plaintiffs claim does not

arise from or relate to any contacts or activities of the Defendants in Tennessee. Therefore, the

Court should dismiss this action for lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2),

or, alternatively, for improper venue under Rule 12(b)(3), or, alternatively, transfer this action to

the U.S. District Court for the Northern District of Illinois, Eastern Division.

          2.   In further support of this motion, Defendants submit and rely upon the following:

               a.       Declaration of Miljan Ivezic, the Safety and Loss Control Manager for

Cargo Network, attached hereto as Exhibit 1;

               b.       Declaration of Perica Manojlovic, the President of Global Leasing,

attached hereto as Exhibit 2; and

               c.       Defendants' contemporaneously-filed memorandum m support of this

motion.

       WHEREFORE, Defendants respectfully request that the Court:

       A.      Enter an Order granting this motion and dismissing this action for lack of personal

jurisdiction pursuant to Rule 12(b)(2), or, alternatively, for improper venue pursuant to Rule

12(b)(3);

       B.      Alternatively, enter an Order granting this motion and transferring this action to

the U.S. District Court for the Northern District of Illinois, Eastern Division, pursuant to 28

U.S.C. § 1404(a); and

       C.      Grant Defendants such other and further relief as the Court deems just and proper.




                                                 2
     Case: 1:19-cv-04402 Document #: 6 Filed: 12/10/18 Page 3 of 3 PageID #:39




                                             Respectfully submitted,

                                             /s/ Frankie N Spero
                                             Frankie N. Spero (BPR No. 29408)
                                             BRADLEY ARANT BOULT CUMMINGS LLP
                                             1600 Division Street, Suite 700
                                             Nashville, Tennessee 37203
                                             P: (615) 252-2334
                                             F: (615) 252-6334
                                             fspero@bradley.com
                                             Attorney for Global Cargo Leasing, Inc., Cargo
                                             Network Solutions Inc., and Perica Manojlovic


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing is being served on this the 10th day of December, 2018,
via U.S. Mail, first class postage prepaid, and email, on the following:

              Timothy Weakley
              414 East Mountain View Rd., Apt. 503
              Johnson City, Tennessee 37601-1277
              timothyweakley@yahoo.com

                                             /s/ Frankie N Spero
                                             Frankie N. Spero




                                                3
